Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 05/15/2020 amendment/responses in the application of TANG et al. for “WIRELESS COMMUNICATION METHOD AND TERMINAL DEVICE” filed 06/22/2020.   The amendments/response to the claims have been entered.   Claims 9, 17 has/have been canceled.   No claims have been added.  Claims 1-8, 10-16, 18-19 are now pending. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEDALAGUDDE et al. (US 2019/0150082 A1), hereinafter KEDALAGUDDE in view of TU et al. (US 2016/0044729 A1), hereinafter TU.
Regarding claim 1, KEDALAGUDDE discloses a radio communication method, applied to device-to-device communication through a PC5 carrier (UEs communication over the PC5 interface, see ¶ 0030), the method comprising: 
obtaining, by a terminal device, configuration information indicating a correspondence between an identifier of services and at least one Radio Access Technology (RAT) that comprises a plurality of access layer parameters (providing the Vehicle to Everything (V2X) to the UEs over the PC5 interface; providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030; and using carrier aggregation may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); 
determining, by the terminal device, at least one access layer parameter for transmitting a first service according to the configuration information, wherein the first service belongs to at least one service (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); and 
transmitting, by the terminal device, the first service by using the at least one access layer parameter (sending simultaneously transmit/receive V2X data from different RATs, see ¶ 0070). 
KEDALAGUDDE fails to explicitly disclose that the plurality of access layer parameters comprises whether 64 quadrature amplitude modulation (64QAM) is used for modulation.
In the same field of endeavor, TU discloses the WTRU may be configured to apply  more dynamic MCS-related parameters, such as higher order modulation (e.g. 64 quadrature amplitude modulation (QAM) or higher code-rate (e.g. close 1).  This may be advantageous in D2D communication in which destination WTRUs 102 are nearby or when coverage is not the main concern for the D2D communication (see ¶ 0088). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement %%%’s teaching in the network taught by KEDALAGUDDE to take advantage of the widely use higher order modulation scheme provide better D2D communication in which destination WTURs are nearby.  

Regarding claim 2, KEDALAGUDDE discloses the identifier of services comprises at least one of a Provider Service Identifier (PSID) or an Intelligent Transportation System Application Identifier (ITS-AID) (providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030). 
Regarding claim 4, KEDALAGUDDE discloses receiving, by the terminal device, the configuration information from a network device before the terminal device determines, according to the configuration information, the RAT for transmitting the first service (FIG. 5 illustrates a mapping in accordance with some embodiments. The mapping shown in FIG. 5 may be stored in a memory of the eNB or gNB and provided to the V2X UE, where the mapping may be stored in a local memory. In some embodiments, the mapping may be of V2X applicationID (PSID or AppID, as agreed by the operators) to RAT. As shown in FIG. 5, groups of applications each having an applicationIiD (e.g., ApplicationiDa1 . . . ApplicationIDan), may be mapped to different categories, each with a V2X category identifier (e.g., category ID1), see ¶ 0068). 
Regarding claim 5, KEDALAGUDDE discloses the RAT is at least one of an RAT for a first-type carrier or an RAT for a second-type carrier; and the first-type carrier is configured to transmit data on an uplink (uplink between the UE A and E-UTRAN, see figure 1B), and the second-type carrier is configured to transmit data on a sidelink (between UE-B and UE-A over PC5 interface, figure 1B). 
Regarding claim 6, KEDALAGUDDE discloses the plurality of access layer parameters is at least one of whether 64QAM is used for modulation, whether transmit diversity is used for transmission, or whether carrier aggregation is used for transmission (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070). 
Regarding claim 7, KEDALAGUDDE discloses the configuration information is profile information which indicates a correspondence between the identifier of services and the at least one RAT (the policy/parameters. may include the mapping of Destination Layer-2 ID(s) and the V2X services, e.g. PSID or ITS-AIDs of the V2X application, as well as the mapping of ProSe per-packet priority and delay budget for V2X communication. Additional information may be provisioned to the UE regarding V2X communications over the LTE-Uu reference point between the UE and the E-UTRAN., see ¶ 0030). 
Regarding claim 8, KEDALAGUDDE discloses a terminal device, applied to device-to-device communication through a PC5 carrier, the terminal device comprising: 
at least one processor; and at least one memory including program code; the at least one memory and the program code configured to, with the at least one processor, cause the terminal device to perform: 
obtaining, by a terminal device, configuration information indicating a correspondence between an identifier of services and at least one Radio Access Technology (RAT) that comprises a plurality of access layer parameters (providing the Vehicle to Everything (V2X) to the UEs over the PC5 interface; providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030; and using carrier aggregation may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); 
determining, by the terminal device, at least one access layer parameter for transmitting a first service according to the configuration information, wherein the first service belongs to at least one service (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); and 
transmitting, by the terminal device, the first service by using the at least one access layer parameter (sending simultaneously transmit/receive V2X data from different RATs, see ¶ 0070).
KEDALAGUDDE fails to explicitly disclose that the plurality of access layer parameters comprises whether 64 quadrature amplitude modulation (64QAM) is used for modulation.
In the same field of endeavor, TU discloses the WTRU may be configured to apply  more dynamic MCS-related parameters, such as higher order modulation (e.g. 64 quadrature amplitude modulation (QAM) or higher code-rate (e.g. close 1).  This may be advantageous in D2D communication in which destination WTRUs 102 are nearby or when coverage is not the main concern for the D2D communication (see ¶ 0088). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement %%%’s teaching in the network taught by KEDALAGUDDE to take advantage of the widely use higher order modulation scheme provide better D2D communication in which destination WTURs are nearby.  

Regarding claim 10, KEDALAGUDDE discloses the identifier of the at least one service is a Provider Service Identifier (PSID) or an Intelligent Transportation System Application Identifier (ITS-AID) (providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030). 
Regarding claim 12, KEDALAGUDDE discloses receiving, by the terminal device, the configuration information from a network device before the terminal device determines, according to the configuration information, the RAT for transmitting the first service (FIG. 5 illustrates a mapping in accordance with some embodiments. The mapping shown in FIG. 5 may be stored in a memory of the eNB or gNB and provided to the V2X UE, where the mapping may be stored in a local memory. In some embodiments, the mapping may be of V2X applicationID (PSID or AppID, as agreed by the operators) to RAT. As shown in FIG. 5, groups of applications each having an applicationIiD (e.g., ApplicationiDa1 . . . ApplicationIDan), may be mapped to different categories, each with a V2X category identifier (e.g., category ID1), see ¶ 0068).
Regarding claim 13, KEDALAGUDDE discloses the RAT is at least one of an RAT for a first-type carrier or an RAT for a second-type carrier; and the first-type carrier is configured to transmit data on an uplink (uplink between the UE A and E-UTRAN, see figure 1B), and the second-type carrier is configured to transmit data on a sidelink (between UE-B and UE-A over PC5 interface, figure 1B).
Regarding claim 14, KEDALAGUDDE discloses the plurality of access layer parameters is at least one of whether 64QAM is used for modulation, whether transmit diversity is used for transmission, or whether carrier aggregation is used for transmission (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070).  
Regarding claim 15, KEDALAGUDDE discloses the configuration information is profile information which indicates a correspondence between the identifier of services and the at least one RAT (the policy/parameters. may include the mapping of Destination Layer-2 ID(s) and the V2X services, e.g. PSID or ITS-AIDs of the V2X application, as well as the mapping of ProSe per-packet priority and delay budget for V2X communication. Additional information may be provisioned to the UE regarding V2X communications over the LTE-Uu reference point between the UE and the E-UTRAN., see ¶ 0030).
Regarding claim 16, KEDALAGUDDE discloses  a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors, cause one or more processors to perform operations, the operations comprising: obtaining, by a terminal device, configuration information indicating a correspondence between an identifier of services and at least one Radio Access Technology (RAT) that comprises a plurality of access layer parameters (providing the Vehicle to Everything (V2X) to the UEs over the PC5 interface; providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030; and using carrier aggregation may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); 
determining, by the terminal device, at least one access layer parameter for transmitting a first service according to the configuration information, wherein the first service belongs to at least one service (carrier aggregation (CA) mechanism may be used to simultaneously transmit/receive V2X data from different RATs, see ¶ 0070); and 
transmitting, by the terminal device, the first service by using the at least one access layer parameter (sending simultaneously transmit/receive V2X data from different RATs, see ¶ 0070).
KEDALAGUDDE fails to explicitly disclose that the plurality of access layer parameters comprises whether 64 quadrature amplitude modulation (64QAM) is used for modulation.
In the same field of endeavor, TU discloses the WTRU may be configured to apply  more dynamic MCS-related parameters, such as higher order modulation (e.g. 64 quadrature amplitude modulation (QAM) or higher code-rate (e.g. close 1).  This may be advantageous in D2D communication in which destination WTRUs 102 are nearby or when coverage is not the main concern for the D2D communication (see ¶ 0088). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement %%%’s teaching in the network taught by KEDALAGUDDE to take advantage of the widely use higher order modulation scheme provide better D2D communication in which destination WTURs are nearby.  

Regarding claim 18, KEDALAGUDDE discloses the identifier of the at least one service is a Provider Service Identifier (PSID) or an Intelligent Transportation System Application Identifier (ITS-AID) (providing policy/parameters i.e.PSID OR ITS-AIDSs, see ¶ 0030). 
Allowable Subject Matter
Claims 3, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10, 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412